Title: From Thomas Jefferson to Albert Gallatin, 13 April 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Apr. 13. 08.
                  
                  After such an abuse of his trust by Biggs, and the concealment and other circumstance attending it, I think we cannot justify continuing him in office; I therefore request you to avail us of the presence of mr Tiffin & Morrow to get a recommendation of a proper character. would Worthington be a proper one & willing to accept it. Affectte. salutns.
                  
                     Is your embargo bill given in?
                  
               